Citation Nr: 1329074	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  11-27 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from October 1961 to September 1962.  He also served on various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard from October 1956 to September 1961 and from September 1962 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Service connection for hearing loss and for tinnitus was denied therein.  The Veteran timely appealed each of these determinations.  In October 2012, he and his son testified at a videoconference hearing conducted before the undersigned Veterans Law Judge.

Based on review of the Veteran's paper claims file and his Virtual VA electronic claims file, this matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  His appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).  


REMAND

Although the Board regrets the delay of a remand, adjudication of the Veteran's claims for service connection for bilateral hearing loss and tinnitus cannot be undertaken at this time.  Additional development is needed to ensure that he is afforded every possible consideration.  VA indeed has a duty to assist him in substantiating the benefit or benefits sought.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

VA must make reasonable efforts to assist in the procurement of relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2012).  Reasonable efforts with respect to records in Federal custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).  When the existence of records that are not in the custody of the federal government is discovered, the claimant must be requested to either submit them to VA or provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2012).  If information and authorization is provided, reasonable efforts consist of an initial request and one or more follow-up requests if necessary.  38 C.F.R. § 3.159(c)(1) (2012).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2012).

VA has obtained the Veteran's VA treatment records dated into March 2009.  They reference bilateral hearing loss and tinnitus.  It thus is inferred that there may be pertinent VA treatment records dated from March 2009 to present.  Indeed, the Veteran and his son mentioned an April 26, 2011, VA audiological assessment at the videoconference hearing.  There is no indication that updated VA treatment records, to include this assessment, have been requested by VA.  A request or requests for them must be made, especially since VA has constructive notice of VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his representative, if any, must be notified if the request or requests are unsuccessful.

To date, there is no indication that the Veteran has been treated privately regarding his bilateral hearing loss and tinnitus.  No employment treatment records have been submitted by him or obtained by VA.  Yet, he indicated at the videoconference hearing that he received a hearing test once a year while he was employed at Southers or Sanders Brothers.  Thus, VA must ask the Veteran either to submit his treatment records from this employer or to provide enough information to identify and locate them along with an authorization for their release to VA.  If the Veteran provides the information and authorization, an initial request for the records must be made.  Follow-up requests as well as notification to him and his representative, if any, if they are unsuccessful also must be made as necessary.

Moreover, if VA undertakes the effort to provide a medical examination or medical opinion with respect to a service connection claim, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination or opinion is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Id..  The disability present, if any, must be described in sufficient detail during the medical examination.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Consideration must be given to the Veteran's entire medical history.  Id.  This helps ensure that the factual premises underlying the medical opinion are accurate, as is required.  Reonal v. Brown, 5 Vet. App. 458 (1993).  The rationale for the medical opinion also must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

Here, the Veteran underwent a VA medical examination complete with medical opinions regarding bilateral hearing loss and tinnitus in December 2009.  However, the Board finds that the examination is not adequate.  The disability present was not described in sufficient detail during the medical examination.  For instance, while bilateral sensorineural hearing loss and tinnitus were diagnosed, it was not indicated whether the Veteran's tinnitus is a symptom of his sensorineural hearing loss.  High frequency tinnitus usually accompanies such hearing loss.  The Merck Manual, Section 7, Chapter 85.  Indeed, it is well-recognized that tinnitus may occur as a symptom of such hearing loss.  Id. at Section 7, Ch. 82.

Also at this time, the Board finds that the medical opinions rendered are not adequate.  It is unclear whether or not consideration was given to the Veteran's entire medical history available at the time.  At no point was there any reference to his ACDUTRA and INACDUTRA service.  Service treatment records concerning this service, particularly an October 1959 reentrance examination, were ignored.  An August 1962 separate examination concerning his active duty service also was ignored.  Whether or not the opinions were based on accurate facts next is unclear.  It was determined that the Veteran's current bilateral hearing loss and tinnitus are less likely than not related to his active duty service.  Noted in this regard was that the Veteran entered active duty service with a preexisting hearing loss, as evidenced by his September 1961 entrance examination, and that no worsening was shown at his June 1962 separation examination.  Yet comparing these examinations reveals a decrease in hearing acuity in the right ear from 5 to 10 decibels at 500 Hertz and from 25 to 30 decibels at 4000 Hertz as well as a decrease in hearing acuity in the left ear from 10 to 15 decibels at 2000 Hertz.  The rationale provided for the opinions finally is scant.  In addition to the aforementioned, it simply was noted that the Veteran had significant noise exposure following his separation from service.  There was no explanation of why this and the lack of worsening preexisting hearing loss during active duty service, if true, are important.  An explanation is crucial because service connection can be established even for a disease diagnosed after separation.  38 C.F.R. § 3.303(d) (2012).  

Another VA medical examination complete with medical opinions is needed to cure the aforementioned deficiencies.  Arrangements shall be made in this regard following completion of all records development, so that the Veteran's entire medical history can be considered by the examiner.  Given the above, a REMAND is directed for the following (expedited handling is required because this matter has been advanced on the Board's docket):

1.  Make as many requests as necessary to obtain updated VA treatment records regarding the Veteran dated from March 2009 to present.  All such records, to include an April 26, 2011, VA audiological assessment, must be sought.  Associate all records received with the paper claims file or Virtual VA electronic claims file.

2.  Ask the Veteran either to submit his treatment records from employer Southers or Sanders Brothers or to provide enough information to identify and locate them along with an authorization for their release to VA.  If the Veteran provides the information and authorization, make an initial request for the records with a follow-up request or requests as necessary.  Associate all records received with the paper claims file or Virtual VA electronic claims file.

3.  If requested treatment records, whether VA or employer, ultimately are not received or are received but are incomplete, notify the Veteran and his representative, if any, pursuant to established procedure.  Document the paper claims file or Virtual VA electronic claims file claims as appropriate in this regard.

4.  After completion of the above, arrange for the Veteran to undergo an appropriate VA medical examination regarding his bilateral hearing loss and tinnitus.  The examiner shall review the paper claims file and Virtual VA electronic claims file, documenting such in a report.  The examiner also shall document in the report an interview the Veteran regarding the onset, frequency, duration, and severity of his relevant symptoms as well as their impact on his activities of daily living and employment.  All tests and studies deemed necessary next shall be performed, the results of which shall be included in the report.

The examiner then shall render opinions in the report as to the following:

a)  Did the Veteran have hearing loss that pre-existed his entry into ACDUTRA and INACDUTRA service in October 1956 or into active duty service in October 1961?

b)  If there was preexisting hearing loss, was it permanently aggravated (increased beyond natural progression) during the Veteran's active duty, ACDUTRA, or INACDUTRA service?

c)  If there was not preexisting hearing loss, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss had its onset during his active duty, ACDUTRA, or INACDUTRA service; onset to a degree of at least 10% within one year of his active duty service (by September 1963); or otherwise is related to his active duty, ACDUTRA, or INACDUTRA service?

d)  Is it at least as likely as not that the Veteran's current tinnitus had its onset during or otherwise is related to his active duty, ACDUTRA, or INACDUTRA service?

e)  Is it at least as likely as not that the Veteran's current tinnitus is a symptom of his current bilateral hearing loss?

Consideration shall be given to the Veteran's conceded military noise exposure from being in the vicinity of firing tanks and Howitzers without ear protection in opining as aforementioned.  A clear and complete rationale (explanation) shall be provided in the report for each opinion and should include a discussion of the pertinent medical principles, with a citation for or the attachment of any literature referenced, as well as the pertinent medical and lay (non-medical) evidence.  

In this regard, the decrease in the Veteran's hearing acuity between the September 1961 entrance examination and the June 1962 separation examination, as set forth above, must be addressed-as shall the October 1959 reentrance examination and the August 1962 separation examination.  Of import in this regard is the fact that hearing acuity findings were made pursuant to standards set by the American Standards Association (ASA) then, whereas the standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI) have been used since November 1, 1967.  In addition, the December 2009 VA medical opinion, the Veteran's statements and testimony regarding onset, and any records obtained upon remand must be addressed.

If delayed onset forms the partial or complete basis for a negative opinion, the rationale must additionally include discussion of why delayed onset weighs against a nexus to service.  If an opinion cannot be provided without resort to mere speculation, the rationale shall discuss whether this is because more information is needed, because information that cannot be obtained is needed, because the limits of current medical knowledge have been exhausted, because there are multiple possible etiologies with none more likely than not the cause, or because of some other reason.  The report shall be placed in the paper claims file or Virtual VA electronic claims file.

5.  Then readjudicate the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  If either determination remains adverse to him, furnish him and his representative, if any, with a supplemental statement of the case (SSOC) and allow them time to respond.  A copy of the SSOC shall be placed in the paper claims file or Virtual VA electronic claims file.  Finally, return this matter to the Board.

No action is required of the Veteran until he is notified by the RO or AMC.  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for any scheduled examination without good cause thus may result in denial of the benefit or benefits sought.  38 C.F.R. § 3.655 (2012).  The Veteran also is advised that he has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

It is reiterated that this matter must be afforded prompt treatment because it has been advanced on the docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).  Further, the law requires that all matters remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  A remand is in the nature of a preliminary order and does not constitute a decision on the merits by the Board.  38 C.F.R. § 20.1100(b) (2012).

